COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Temira Haywood
Appellate case number:      01-21-00645-CV
Trial court case number:    2019-00560A
Trial court:                308th District Court of Harris County
        Relator, Temira Haywood, has filed a petition for a writ of mandamus. The Court
requests a response to the petition from the real party in interest, Rodolfo Hernandez. The
response, if any, is due to be filed with this Court no later than twenty days of the date
of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris__________
                    Acting individually  Acting for the Court

Date: ___December 9, 2021______